Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of controllers” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschenmoser et al (20200166154) in view of Ueda et al (20190010967), further in view of Leverdiere (20050182525).
Regarding claim(s) 1, Eschenmoser, (Fig. 3), discloses slit valve apparatus for controlling a slit valve , the slit valve apparatus comprising: a slit valve assembly G, comprising: at least one gate 4 configured to transition between an open position and a closed position; at least one pneumatic actuator 7 comprising at least one moving member 13u coupled to the at least one gate, the at least one moving member configured to exert a force on the at least one gate; a pneumatic valve 15 configured to 
Eschenmoser discloses valve 15 controlling flow to both sides of actuation cylinder 11 but fails to disclose valve 15 as a pressure regulating valve with plurality of independent flow controllers controlled by servo-control system. Ueda, (Fig. 1,2), teaches valve controlling flow to both sides of actuation cylinder 11 as a pressure regulating valve 120 with plurality of independent flow controllers 14-1,14-2 controlled by a servo control system 11.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser with actuation control valve as a pressure regulating valve with plurality of independent flow controllers controlled by servo-control system as taught by Ueda in order to provide variable pressure/flow control of flow to the valve actuator.  
Eschenmoser as modified discloses actuation control valve as a pneumatic pressure regulating valve with flow controllers but fails to disclose a proportional pneumatic valve. 
Laverdiere, (Para 5, Fig. 3), teaches employing proportional valve 96 as actuation valves to control pressure to actuation chamber thereby controlling speed of actuated valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with proportional pneumatic valve as pressure regulating 
As to claim 11, Eschenmoser discloses the sensor 26 providing signal to electronic controller 18 as such the signals would be analog or digital electronic signals.
As to claims 13 and 14, Eschenmoser as modified fails to disclose proportional pneumatic valve as poppet/spool valve with analog control.  However, Official Notice is taken that poppet/spool valve with analog control as proportional pneumatic valve, for the purpose of variable pressure valved control are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ proportional pneumatic valve as poppet/spool valve with analog control in the device of Eschenmoser as modified for the purpose of variable pressure valved control as is widely known and notoriously old in the art.
Regarding claims 19 and 20, in making and/or using the device of Eschenmoser, (Fig. 3), one would perform the steps of operating a control system to exert force on a gate 4 of a slit valve assembly, the operating comprising: actuating control valve to permit fluid to flow through a plurality of supply lines 14,14o,14u of a pneumatic actuator 7 of the slit valve assembly; measuring fluid pressure  (by sensor 10); measuring a linear position of the gate with a continuous position sensor 26; and exerting force on the gate by a moving member of the actuator via the fluid flowing through the plurality of supply lines. The slit valve assembly comprises: the gate 4, configured to transition between an open position to a closed position; the pneumatic actuator 7, comprising a 
Eschenmoser discloses valve 15 controlling flow to both sides of actuation cylinder 11 but fails to disclose valve 15 as a pressure regulating valve with plurality of independent flow controllers controlled by servo-control system. Ueda, (Fig. 1,2), teaches valve controlling flow to both sides of actuation cylinder 11 as a pressure regulating valve 120 with plurality of independent flow controllers 14-1,14-2 controlled by a servo control system 11.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser with actuation control valve as a pressure regulating valve with plurality of independent flow controllers controlled by servo-control system as taught by Ueda in order to provide variable pressure/flow control of flow to the valve actuator.  
Eschenmoser as modified discloses actuation control valve as a pneumatic pressure regulating valve with flow controllers but fails to disclose a proportional pneumatic valve. 
Laverdiere, (Para 5, Fig. 3), teaches employing proportional valve 96 as actuation valves to control pressure to actuation chamber thereby controlling speed of actuated valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with proportional pneumatic valve as pressure regulating valve as taught by Laverdiere as an art-recognized functionally equivalent substitute pressure control mechanism yielding predictable results of variable pressure input to valve actuation cylinder control chamber.
Eschenmoser (Fig 3) discloses pressure sensor 10 in one supply line 14u but fails to disclose sensor in other supply line 14o Eschenmoser (Fig 4) embodiment discloses sensors 10 in both supply lines. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with proportional pneumatic valve as pressure regulating valve as taught by Eschenmoser (Fig 4 embodiment)  in order to enable improved monitoring of valve parameters.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschenmoser et al (20200166154) in view of Ueda et al (20190010967) and Leverdiere (20050182525), further in view of Bohm et al (20200182375).
Eschenmoser as modified fails to continuous position sensor as inductive sensor. 
Bohm, (Para 62), teaches continuous position sensor 10 as inductive sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with continuous position sensor as inductive sensor as taught .
Claim(s) 2-6, 8, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschenmoser et al (20200166154) in view of Ueda et al (20190010967) and Leverdiere (20050182525), further in view of Kondoh et al (20080069669).
As to claims 2-4, Eschenmoser as modified fails to disclose plurality of slit-valve assemblies control by single overall control system. Kondoh, Fig 1,2 discloses a wafer processing system with multiple slit valve assemblies 106A-107B and all other equipment controlled by a system equipment controller 300.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with wafer processing system with multiple slit valve assemblies and all other equipment controlled by a system equipment controller as taught by Kondoh in order to enable centralized automatic remote control.
As to claims 5,6, the system equipment controller in Eschenmoser as modified, receiving and controlling all system equipment input/outputs (Fig 2 of Kondoh) is seen as  performing (as standard part of valve operation) functions of receiving movement open/clos command (trajectory) for a certain valve (gate) and operating the servo-control system to provide control signals to pneumatic proportional valves, controllers based on trajectory input, position feedback and pressure sensor feedback of the valve at desired pressure (force) and speed.
As to claim 8, upon initiating valve movement from either gate open/closed, the valve would be subjected to an acceleration by application of required pressure through the supply lines.
As to claim 15, in making and/or using the device of Eschenmoser, (Fig. 3) for controlling a slit valve apparatus, one would perform the steps of receiving, by a controller (valve actuation control) , a position trajectory (open/close command)  for at least one gate of the slit valve apparatus; receiving, by a controller 18, a linear position measurement from a continuous position sensor 26 that continuously determines a linear position of the at least one gate; receiving, by controller, a fluid pressure (from 10); generating, by the controller, a control signal based on the position trajectory.
Eschenmoser discloses valve 15 controlling flow to both sides of actuation cylinder 11 but fails to disclose valve 15 as a pressure regulating valve with plurality of independent flow controllers controlled by servo-control system. Ueda, (Fig. 1,2), teaches valve controlling flow to both sides of actuation cylinder 11 as a pressure regulating valve 120 with plurality of independent flow controllers 14-1,14-2 controlled by a servo control system 11.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser with actuation control valve as a pressure regulating valve with plurality of independent flow controllers controlled by servo-control system as taught by Ueda in order to provide variable pressure/flow control of flow to the valve actuator.  
Eschenmoser as modified discloses actuation control valve as a pneumatic pressure regulating valve with flow controllers but fails to disclose a proportional pneumatic valve. 
Laverdiere, (Para 5, Fig. 3), teaches employing proportional valve 96 as actuation valves to control pressure to actuation chamber thereby controlling speed of actuated valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with proportional pneumatic valve as pressure regulating valve as taught by Laverdiere as an art-recognized functionally equivalent substitute pressure control mechanism yielding predictable results of variable pressure input to valve actuation cylinder control chamber.
Eschenmoser as modified fails to disclose plurality of slit-valve assemblies control by single overall control system. Kondoh, Fig 1,2 discloses a wafer processing system with multiple slit valve assemblies 106A-107B and all other equipment controlled by a system equipment controller 300.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with wafer processing system with multiple slit valve assemblies and all other equipment controlled by a system equipment controller as taught by Kondoh in order to enable centralized automatic remote control. The system equipment controller in Eschenmoser as modified, receiving and controlling all system equipment input/outputs (Fig 2 of Kondoh) is seen as  performing (as standard part of 
As to claim 18, upon initiating valve movement from either gate open/closed, the valve would be subjected to an acceleration by application of required pressure through the supply lines.
Claim(s) 7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschenmoser et al (20200166154) in view of Ueda et al (20190010967) and Leverdiere (20050182525) and Kondoh et al (20080069669), further in view of Loehnert et al (20210183664).
Eschenmoser as modified fails to disclose decelerating the valve movement upon approaching valve open and close end positions. Loehnert, (Para 121) teaches decelerating of valve movement upon approaching open/close valve states.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Eschenmoser as modified with decelerating of valve movement upon approaching open/close valve states as taught by Loehnert in order to prevent slamming. Since valve speed control is achieved by pressure control (in view of UEDA and Laverdiere), the deceleration would involve reducing pressure in the supply lines.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.